* Rehearing denied Jan. 10, 1939.
Louis W. Ernest seeks recovery for injuries sustained by him in the accident out of which resulted the suit of Mrs. Julia Dupuy, Widow of Damas Dupuy, against the same defendants, in which suit we have this day rendered an opinion and decree. Ernest was a passenger in the truck driven by Henry Dupuy and, for the reasons given in the suit of Mrs. Julia Dupuy, he is entitled to recovery for such amount as will compensate him for the injuries sustained.
He was awarded $1,500 in the court below. He has practically lost the sight of one of his eyes and he states that he is also losing the sight of the other, though we do not find corroboration of this in the record. His nose was fractured and he says that his sense of smell is affected unless he holds a finger on one of his nostrils. Three of his ribs and one of his legs were bruised and he states that his doctor said that the ribs were "dislocated from the breast-bone". He testified further that it always hurts him to breathe and that he cannot walk for any distance. He further stated that he has constant headaches and that he at first thought he had a fracture of the base of the skull. He was taken to the hospital, where it was necessary to give him two blood transfusions.
Under the circumstances we believe that the amount awarded was inadequate.
It is therefore ordered, adjudged and decreed that the judgment appealed from be and it is amended by the increase thereof to $2,500 and that, as thus amended, it be and it is affirmed at the cost of Mrs. Jennie Hammon, administratrix of the Succession of William J. Hammon.
Amended and affirmed.